Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 16, which is dependent on claim 10, recites the limitation “the hole blocking layer”.  However, claim 10 does not recite a hole blocking layer and as such, claim 16 is rejected for failing to provide proper antecedent basis for this limitation.  For purposes of further examination, claim 16 will be interpreted as being dependent on claim 15, which does recite a hole blocking layer.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (WO 2017/171420).  A machine translation of this document is relied upon for certain citations and a copy of this translation is included with this Office action.
Claim 1: Jung et al. teaches organic compounds which are employed as electron transport materials in light-emitting devices.  Some explicitly taught compounds are shown in paragraph 0083 of Jung et al. (pages 9-22).  At least some of these compound satisfy all of the structural limitations of formula (I) of claim 1.  On page 18, a compound having the structure 
    PNG
    media_image1.png
    119
    88
    media_image1.png
    Greyscale
is 1 equal to a C6 aryl group (phenyl), variable n is equal to 2, and variable Z1 is equal to a 9-phenanthryl moiety, thereby anticipating claim 1.
Claims 4 and 5: The compound shown in claim 1 above also anticipates claim 4 with variable A1 being an unsubstituted C14 fused polycyclic aromatic hydrocarbon (phenanthrenyl).  This moiety also anticipates the third structure recited in claim 5.
Claim 8: The compound shown in claim 1 above also anticipates formula (1-7) of claim 8 with variables X1 and A1 being the same as claim 1 above.
Claims 9, 10 and 12-14: The employment of any one of the explicitly taught compounds taught by Jung et al., including the compound shown above, as an electron transport material in the devices taught therein is at once envisaged.  The exemplified devices are comprised of an ITO anode, a hole injection layer, a hole transfer, an emission layer, an electron transport layer comprising a 1:1 mixture of one of the inventive compounds as taught by Jung et al. and lithium quinolate (LiQ), an electron injection layer, and a cathode, thereby anticipating claims 9, 10 and 12-14 (example 1 of Jung et al., paragraphs 826-855 of the machine translation).
Claim 15: Jung et al. explicitly teaches that a hole blocking layer may be included in the organic material layer and includes the inventive compounds taught therein (paragraph 392 of the translation).  The use of any one of the explicitly taught compounds of Jung et al. in a hole blocking layer is therefore at once envisaged, thereby satisfying claim 15.  

Claims 1-3, 6, 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (CN 107021926).  A machine translation of this document is relied upon for certain citations and a copy of this translation is included with this Office action.
Claims 1-3 and 6: Yu et al. teaches organic compounds which are employed in organic electroluminescent devices which satisfy formula 1 as taught therein.  Explicitly taught compounds are taught in paragraph 0018 and include those satisfying formula (1) of claim 1.  Compound (85) of Yu et al. has the structure 
    PNG
    media_image2.png
    126
    248
    media_image2.png
    Greyscale
 and anticipates formula (I) of claim 1.  Specifically, as applied to formula (1) of claim 1, compound (85) has 1 equal to an unsubstituted pyridyl, n is equal to 1, and variable A1 is equal to an aza-spiro-bifluorenyl moiety, which is an unsubstituted C24 heteroaryl group having one N heteroatom.  Variable X1 in compound (85) also anticipates claim 2, formula (1-4) of claim 3, and formula (1-5) of claim 6 with variables X1 and A1 already being defined.
Claims 9, 10 and 15: Yu et al. exemplifies organic electroluminescent devices comprising an anode, a hole injection layer, a hole transport layer, an emission layer, a hole blocking/electron transport layer, an electron injection layer, and a cathode, in that order.  Device examples 16-22 include embodiments where the compounds taught therein are employed in the hole blocking/electron transport layer.  The use of any of the exemplified compounds in the devices taught therein, including compound (85) is at once envisaged.  Devices where compound (85) is employed in the hole blocking/electron transport layer anticipate the device limitations of claims 9, 10 and 15.

Claims 1, 4, 6, 9-11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim et al. (WO 2017/188596).  A machine translation of this document is relied upon for certain citations and a copy of this translation is included with this Office action.
Claims 1, 4 and 6: Sim et al. teaches organic light-emitting compounds and organic electroluminescent devices comprising the same.  Specific compounds are taught in paragraph 129 of Sim et al. and include compounds which anticipate formula 1 of claim 1.  For example, compound 20 of Sim et al. has the structure
    PNG
    media_image3.png
    62
    113
    media_image3.png
    Greyscale
.  As applied to formula (I) of claim 1, variable X1 is equal to a C6 aryl group (phenyl) which is substituted by a phenyl group (biphenyl), variable n is equal to 1, and variable A1 is equal to a C5 heteroaryl group having four N atoms.  Additionally, A1 is a C5 fused polycyclic aromatic hydrocarbon having four N heteroatoms, thereby anticipating claim 4.  Compound 20 of Sim et al. also satisfies formula (1-5) of claim 1 with variable X1 and A1 already being defined.
Claims 9-11, 15 and 16: The inventive compounds taught by Sim et al. are taught to be employed in organic electroluminescent devices.  In one embodiment, the inventive compounds are employed in an electron transport layer (paragraphs 384-387 of the WO document and 
	
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art against claim 7 is Yu et al. (CN 107021926).  Compound (85) of Yu et al. shares all of the structural features of compound 3-5 of claim 7 with the key distinction that compound (85) of Yu et al. includes a nitrogen atom in one of the rings of the spiro moiety.  Additionally, Yu et al. requires at least one nitrogen atom to be present in the spiro moiety ring system.  Yu et al. does not teach or suggest to one of ordinary skill in the art to prepare a compound having a spiro moiety as required by compounds 2-4 and 3-4 through 3-7 of claim 7.  Compound 3-8 as recited in claim 7 is additionally not taught or suggested by the prior art.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/Robert S Loewe/Primary Examiner, Art Unit 1766